Title: To James Madison from Pierce Butler, 3 June 1801
From: Butler, Pierce
To: Madison, James


Dear SirPhiladelphia June the 3d. 1801.
I was this day favourd with Your letter of the 29th. of May Covering a Packet to me from Charleston. I am obliged by Your attention to it. You were not troubled with it by my direction. As it is an application for an Appointment I take leave to inclose it to You: Or rather the two letters—the Cover is from the Atty Genl. of So. Carolina—A Correct, modest Man—the Application is from Mr. Peters of Bourdeaux. I knew him in Holland in 1786. He bore an unexceptionable good Character, and was much respected. He was then termd a Patriot, which was a discriminating Name given to the opponents of the Orange Family.
It escaped my recollection when at the Federal City, or I shoud have mention’d to You the Name of Mr. Freneau, who Printed a Paper in Philada. he is in indigent Circumstances. Any little place in the Post Office he woud prefer. I think he has a Claim.
It will afford me real satisfaction to hear of the reestablishmt. of Your health. Accept the Assurances of my Sincere regard & Esteem
P. Butler.
 

   
   RC (DLC). Enclosures not found.



   
   Letter not found.



   
   John Julius Pringle.



   
   Theodore Peters described himself as a native of Amsterdam whose “principles caused him To Take an Active part in The Revolution which The Republicans Endeavoured To bring about in The Years 1785, 86 & 87.” Writing from Washington, Peters claimed to have played a helpful role to American shippers in Bordeaux. Jefferson appointed him commercial vice-agent at that port (Peters to Jefferson, 3 Mar. 1801, and enclosure [DNA: RG 59, LAR, 1801–9]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402).



   
   Philip Freneau, JM’s College of New Jersey classmate and former editor of the National Gazette, was in mid–1801 farming in New Jersey and writing occasional pieces for the Philadelphia Aurora. Never wealthy, the poet faced increasing financial pressures when on 10 June his wife gave birth to another child (Jacob Axelrad, Philip Freneau: Champion of Democracy [Austin, Tex., 1967], pp. 352–53).


